Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 4/9/20, 9/11/20, and 2/23/20 have been considered. 
Specification
The disclosure is objected to because of the following informalities: the cross reference to related application section should be updated to include the patent number for US16/521,464.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1-3, 6-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann et al (US20130260372) in view of Rulison et al (US20060227325).
Regarding claim 1, Buermann et al teaches a method for nucleic acid sequencing, comprising (see figures 1-3 for example): 
passing material through a flow cell (paragraph 93-111), the material comprising a reagent for nucleic acid sequencing;
 illuminating the flow cell with light (see figures 1-3); and imaging light from the flow cell through an objective lens (101 or L3, L4) using a camera sensor (108 or S1), wherein the objective lens comprises: a plurality of lenses having simple surfaces (see figure 1), an aperture stop (FS), wherein the aperture stop is a physical aperture stop, and an aspheric lens positioned within 25 millimeters of the aperture stop.
Buermann et al fails to specifically disclose an aspheric lens positioned within 25 millimeters of the aperture stop.
	 Rulison et al teaches detection system for a microfluidic device wherein an objective lens comprising: a plurality of lenses having simple surfaces (see figures 1 and 3), an aperture stop, wherein the aperture stop is a physical aperture stop, and an aspheric lens positioned within 25 millimeters of the aperture stop (paragraph 25). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, as an optical system well corrected for chromatic aberrations with flexibility in excitation color detection range. 
Regarding claim 2, the method of claim 1, wherein: the flow cell (FC) comprises a window (upper layer) having a thickness equal to or greater than 0.3 millimeters and equal to or less than 2.0 millimeters, and light imaged by the camera sensor (S1 or 108) passes through the window before passing through the objective lens (101 or L3, L4). Although, Buermann-Rulison combination teaches an upper layer 171 which transmits light fails to specifically disclose a window having a thickness equal to or greater than 0.3 millimeters and equal to or less than 2.0 millimeters. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the light can traverse the thickness of the cell to cause excitation in the sample and the thickness is based on the optical configuration of the detection system. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
 Regarding claim 3, the method of claim 1, wherein: the objective lens (see figures 1-3) comprises a first lens that is proximal to the flow cell (FC), and the first lens is separated from the flow cell by a distance that is equal to or less than 10 millimeters and equal to or greater than 3 millimeters. Although, Buermann-Rulison combination teaches an objective lens with first lens proximate the flow cell; they fail to specifically disclose the first lens is separated from the flow cell by a distance that is equal to or less than 10 millimeters and equal to or greater than 3 millimeters. However, it would have been obvious to one of ordinary skill in the 
 Regarding claim 6, the method of claim 1, Buermann teaches wherein the objective lens has a numerical aperture between 0.6 and 0.8 (paragraph 47 of Buermann et al).
Regarding claim 7, the method of claim 6, Buermann teaches wherein the objective lens has a field of view that is at least 4 mm’ (paragraph 30 and 46).
Regarding claim 8, the method of claim 7, Buermann-Rulison combination fails to specifically disclose wherein the flow cell is imaged at a depth of field equal to or less than 1.5 microns. Buermann teaches adjusting NA and focus for the system; and in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed 
Regarding claims 9-10, see Examiner’s notes in claims 6-8.
Regarding claim 11, the method of claim 1, Buermann teaches wherein an array of nucleic acids is attached to a surface in the flow cell (paragraph 52 and figured 2).
Regarding claim 12, the method of claim 11, Buermann teaches further comprising detecting (by 108 or S1) the array of nucleic acids based on light from the flow cell imaged through the objective lens using the camera sensor (paragraph 30-31 and 52).
Regarding claim 13, the method of claim 12, Buermann teaches wherein the detecting the array of nucleic acids comprises resolving features of the array of nucleic acids, each of the features having an average area that is smaller than about 500 um (paragraphs 30-31 and 52).
Regarding claim 14, the method of claim 1, Buermann teaches wherein the reagent for nucleic acid sequencing comprises a nucleotide having a label that is detected based on light from the flow cell imaged through the objective lens using the camera sensor (paragraph 30,55,93 and 94)
Regarding claim 15, the method of claim 14, Buermann teaches wherein the label comprises a luminophore (paragraph 97).
Regarding claim 16, the method of claim 1, Buermann teaches wherein illuminating the flow cell with light comprises illuminating the flow cell by 
Regarding claim 17, Buermann teaches a system for DNA sequencing, the system comprising: a solid support configured for attachment of an array of nucleic acids (see figures 1-2); an objective lens (101 or L3,L4) comprising: a plurality of lenses having simple surfaces (figures 1-3); an aperture stop (S3), wherein the aperture stop is a physical aperture stop; and an aspheric lens positioned within 25 millimeters of the aperture stop; and a camera (108 or S1)configured to image the array of nucleic acids using the objective lens (paragraph 93-111).
Buermann et al fails to specifically disclose an aspheric lens positioned within 25 millimeters of the aperture stop.
	 Rulison et al teaches detection system for a microfluidic device wherein an objective lens comprising: a plurality of lenses having simple surfaces (see figures 1 and 3), an aperture stop, wherein the aperture stop is a physical aperture stop, and an aspheric lens positioned within 25 millimeters of the aperture stop (paragraph 25). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, as an optical system well corrected for chromatic aberrations with flexibility in excitation color detection range. 
Regarding claim19, Buermann teaches the system of claim 17, wherein the objective lens has a numerical aperture between 0.6 and 0.8 (paragraph 47 of Buermann et al).
Regarding claim 20, Buermann teaches the system of claim 17, wherein the system is configured to illuminate the array of nucleic acids by transmitting light through the objective lens (paragraphs 52 and 93-111 of Buermann et al).

Claims 4, 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann et al (US20130260372) in view of Rulison et al (US20060227325), further in view of Abe et al (US20180364466).
Regarding claims 4-5, the Buermann-Rulison combination teaches the method of claim 1, wherein: the plurality of lenses forms an optical train, the optical train extends from a first lens to a last lens, and the plurality of lenses comprise four doublet lenses (Buermann figures 1-3 and Rulison figures 1 and 3). However, the Buermann-Rulison combination fails to specifically disclose and the plurality of lenses comprise four doublet lenses and wherein the optical train is devoid of triplet lenses (claim 5).
	However, an objective that includes multiple cemented lenses is taught by Abe et al. 
Abe et al teaches the plurality of lenses forms an optical train (see figure 3), the optical train extends from a first lens to a last lens, and the plurality of lenses comprise four doublet lenses (cl1, cl2, cl3 and cl4 or cl5) and wherein the optical train is devoid of triplet lenses (claim 5)-see figure 3. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these features, since Abe teaches the inclusion of cemented/doublets in the objective optical system helps to correction axial chromatic aberration. 
Regarding claim 18, see Examiner notes in claims 4-5 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 4-6, 10, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9, 10, 12, 16, 18 and 20 of US Patent No. 10656368. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-6, 10 and 17-20 include limitations that are substantially equivalent to the limitations in patent claims 4, 4, 4,10, 9, 12, 16, 18 and 20 respectively of US Patent 10656368.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. J. G. Baker (US3039361) teaches a wide angel objective that can be implemented in microscopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH